427 So.2d 1083 (1983)
Elario Suraz SANAME, Appellant,
v.
STATE of Florida, Appellee.
No. AL-223.
District Court of Appeal of Florida, First District.
March 11, 1983.
Michael Allen, Public Defender, Carl S. McGinnes, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Gregory C. Smith, Asst. Atty. Gen., for appellee.
*1084 MILLS, Judge.
Saname appeals a sentence of 150 years with 50 years retained jurisdiction over parole entered following his guilty plea to second degree murder. We affirm in part and reverse in part.
The sentence does not exceed the statutory maximum of life imprisonment, Harmon v. State, 416 So.2d 835 (Fla. 1st DCA 1982), review pending by the Supreme Court, Case No. 62,537.
The sentencing judge did not state his justifications for the retention of jurisdiction with sufficient particularity. The justification stated was very similar to that in Abbott v. State, 421 So.2d 24 (Fla. 1st DCA 1982), which the court below did not have benefit of, and no purpose is served by repeating that discussion.
The retention is reversed and the case is remanded for either entry of proper justification or striking of the retention.
ERVIN and BOOTH, JJ., concur.